Citation Nr: 18100365
Decision Date: 04/10/18	Archive Date: 04/10/18

DOCKET NO. 13-01 100
DATE:	April 10, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
Entitlement to service connection for a left hip disability, to include as due to a service-connected posttraumatic arthropathy of the left foot and postoperative resection of the left knee medial plica is remanded for additional development.
The Veteran has active duty service in the United States Marine Corps from July 1981 to July 1984, and from November 1986 to May 1989.  
This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office.  The Board previously remanded this issue in April 2016.
Regrettably, this issue must be remanded again for additional development.  Appellants are entitled to initial review by the Agency of Original Jurisdiction (AOJ) of evidence added to the file by VA, and waiver of such review may not be presumed.  See 38 C.F.R. § 20.1304 (2017).  Here, additional evidence has been added to the file by VA since the last Supplemental Statement of the Case (SSOC) was issued in December 2017.  Notably, additional VA treatment records were added to the record and document complaints of hip pain as recent as January 2018.  Upon review, however, it is clear that the matter has not been readjudicated by the AOJ in an additional SSOC since that time.  Therefore, the appeal must be remanded so that an SSOC may be issued that considers all evidence of record.  38 C.F.R. § 20.1304(c).
Moreover, the Veterans representative submitted correspondence in December 2017 indicating that the Veteran has been granted entitlement to disability insurance benefits from the Social Security Administration (SSA) as of May 2017.  The representative submitted one of the disability determinations, but on remand the AOJ should secure all of the records used for determining disability from SSA.  
The Veteran receives continuous treatment through VA, and the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from January 2018 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

 
The matter is REMANDED for the following actions:
1. Ask the Veteran to identify all outstanding treatment records relevant to his hip disability claim.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e) (2017)), to include notifying the Veteran of the unavailability of the records.
2. Request all documents pertaining to any application by the Veteran for SSA disability benefits, including the medical records considered in deciding the claim.



3. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veterans pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.
 
 
M. Donohue
Acting Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	E. F. Brandau, Associate Counsel

